DETAILED ACTION
This is an office action on the merits in response to the communication filed on 10/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-11 are pending and are considered in this office action.

Claim Objection
Claim 1 is objected to because of the following informalities:  Hierarchical Deterministic (HD) blockchain key and wallet (HDW) provenance, however these terms are loosely used and are not consistent throughout the entire specification.  For example, claim 1 also contains the term “Hierarchical Deterministic (HD) key” and “Hierarchical Deterministic (HDW) wallet.”   For the purpose of examination, “Hierarchical Deterministic (HD) blockchain key” is interpreted as “Hierarchical Deterministic (HD) key”; and “wallet (HDW) provenance” is interpreted as “Hierarchical Deterministic (HDW) wallet provenance.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claims 1-11 are computer-readable storage medium claims, however it lacks the necessary components, i.e., processor, etc, to execute the methods steps claimed in the claim.  Examiner advises applicant to look at claim 17 of Application 16/256948 on how to properly draft a computer-readable storage medium claim.


Examiner’s comment on Allowable Subject Matter over prior art
Following limitations of the independent claim contains allowable subject matter.  However, the claims still require to overcome 112 rejection and objections as stated above.  Once the claims are clear of 112 rejection and objection, then the claims, both the independent claim 1 and dependent claim 2-11, would be in condition of allowance.  


Claim 1 contains allowable subject matter of “Instructions for executing blockchain cryptographic operations to validate the relationship lineage of Hierarchical Deterministic (HD) blockchain key and wallet (HDW) provenance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Wright et al. (US20220129893); Wright et al. (WO 2021059057); Christofferson et al. (US 20210150044)
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                            5/21/2022